Case 18-12279 Doc 38 Filed 10/12/18 Entered 10/12/18 13:14:55 Main Document Page 1 of 2



          CHAPTER 11 PROCEEDING MEMO AND MINUTES OF § 341 MEETING

   DATE: October 12, 2018, 2018                         SEC. “B”
   IN RE: MEGA 4, LLC                                   CASE NO.: 18-12279
                  DEBTORS

   Appearances:                  Debtor(s):
                                 Debtor(s) representative: Gregory Glaspar, Managing Member
                                 Attorney(s) for Debtor(s): Nathan Chiantella
                                 Creditor(s): ( ) NONE (X) See attached Appearance Sheet

   I.     Attorney(s) for Debtor(s) (X) has ( ) has not filed fee disclosure statement pursuant
   to 11 U.S.C. § 329 and Rule 2016, Rules of Bankruptcy Procedure.

   II.    A Chapter 11 Creditors’ Committee or Equity Security Holders’ Committee ( ) has
   (X) has not been appointed pursuant to 11 U.S.C. § 1102. A Creditor's Committee has
   not been appointed because:
                 ()    There are no unsecured creditors with substantial claims.
                 (X)   A sufficient number of eligible unsecured creditors have not
                       expressed an interest in serving on a committee.

   III.   Debtor(s) examined under oath or affirmation by:
                ( ) Attorney for Debtor(s) (X) Creditors
                (X) UST Designee           ( ) Others (specify below)

   IV.Debtor required to:
   1. File Statement of Financial Affairs asap;
   2. Provide UST with copy of 2017 state and federal tax returns for Debtors and 4 subsidiary
   companies;
   3. Provide UST with copy of Mega 4 operating agreement;
   4. File Official Form 426, Periodic Report of Related Entities;
   5. Amend Schedule A/B, no38, 46 to add machinery, equipment and office furniture
   6. Amend Schedule A/B, no 10 to add accounts receivable due from 4 subsidiary LLC for unpaid
   rent;
   7. Amend Schedule E/F to add correct amount of IRS debt;
   8. Amend Schedule G to add leases from 4 subsidiaries of 528 S. Broad St real estate and billboard
   oral lease agreement with CVS;
   9. Amend Schedule H to add 4 subsidiary companies as codebtors to Hope Federal Credit Union.

   V.       Fifth amendment ( ) was (X) was not invoked.

   VI.     Meeting concluded ( ) Yes ( X) No. If no, meeting is continued to: October 22,
   2018 at 3 pm. Statement of Financials Affairs must be filed prior to the continued
   meeting

   VII.     Additional Notes and/or Comments:

   START:         11:00 a.m.                    s/Mary Langston
   FINISH         12:30 p.m.                    Mary Langston (22818)
Case 18-12279 Doc 38 Filed 10/12/18 Entered 10/12/18 13:14:55 Main Document Page 2 of 2



                                        Office of the U.S. Trustee
